USCA11 Case: 21-11132      Date Filed: 12/17/2021      Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-11132
                   Non-Argument Calendar
                  ____________________

NARESH KUMAR,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A216-176-730
                   ____________________
USCA11 Case: 21-11132        Date Filed: 12/17/2021     Page: 2 of 6




2                      Opinion of the Court                21-11132


Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
        Naresh Kumar seeks review of the Board of Immigration
Appeals’ final order affirming the immigration judge’s denial of his
application for asylum, withholding of removal, and relief under
the Convention Against Torture and Other Cruel, Inhuman, or De-
grading Treatment or Punishment (CAT). Kumar failed to exhaust
before the BIA and has abandoned on appeal his argument regard-
ing the adverse credibility determination that the immigration
judge made against him. Because that determination is dispositive
of all of Kumar’s claims and we lack jurisdiction to review it, we
deny his petition.
                               I.

       Kumar, a native and citizen of India, entered the United
States without inspection in 2017. In January 2018, the Department
of Homeland Security issued him a Notice to Appear, charging him
as removable for being present in the United States without being
admitted or paroled under the Immigration and Nationality Act.
See INA § 212(a)(7)(A)(i)(I), (a)(6)(A)(i); 8 U.S.C. §
1182(a)(7)(A)(i)(I), (a)(6)(A)(i). At a hearing in September 2018, he
admitted his removability under the Notice to Appear charges but
applied for asylum, statutory withholding of removal, and protec-
tion under the CAT. Kumar sought relief based on his fear of harm
USCA11 Case: 21-11132        Date Filed: 12/17/2021     Page: 3 of 6




21-11132               Opinion of the Court                        3

in India by members of the Bharatiya Janata Party because of his
membership in the Congress Party.
       At the merits hearing in December 2018, the immigration
judge rejected Kumar’s corroborating exhibits that he filed late
without an explanation or showing of good cause to allow them
into the record. As a result, the only documents on the record were
the Notice to Appear, Kumar’s asylum application, and a 2017 State
Department Human Rights Report on India.
        Upon review of the evidence, the immigration judge deter-
mined that Kumar was not credible and that he did not sufficiently
corroborate his claims for relief. Aside from the adverse credibility
finding, the immigration judge also determined that Kumar was
not statutorily eligible for relief on any of the grounds he sought.
On appeal, the BIA adopted and affirmed the immigration judge’s
adverse credibility finding. The BIA noted that in his appeal Kumar
stated that he was credible but provided no explanation in support
of that contention. And that a review of the record confirms the
immigration judge’s credibility determination was based on the to-
tality of the circumstances with no discernable error. Even assum-
ing Kumar was credible, the BIA agreed with the immigration
judge that Kumar had not established that he was eligible for asy-
lum, withholding of removal, or CAT relief.
                               II.

      We review only the decision of the BIA “except to the extent
the BIA expressly adopts the immigration judge’s opinion.” Lopez
USCA11 Case: 21-11132         Date Filed: 12/17/2021     Page: 4 of 6




4                       Opinion of the Court                 21-11132

v. U.S. Att’y. Gen., 504 F.3d 1341, 1344 (11th Cir. 2007). When the
BIA agrees with the immigration judge’s findings but makes addi-
tional observations, we review both sets of findings. Singh v. U.S.
Att’y Gen., 561 F.3d 1275, 1278 (11th Cir. 2009). Issues not reached
by the BIA are not properly before us, and we do not consider
them. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir.
2016).
       We review our jurisdiction de novo. Lin v. U.S. Att’y Gen.,
881 F.3d 860, 866 (11th Cir. 2018). We may review a final order of
removal only if the petitioner “has exhausted all administrative
remedies available to the alien as of right.” 8 U.S.C. § 1252(d)(1).
The exhaustion requirement is jurisdictional, so the failure to ex-
haust precludes our review of a claim that was not presented to the
BIA. Lin, 881 F.3d at 867. “This is not a stringent requirement,” and
exhaustion requires only that the petitioner “previously argued the
core issue now on appeal before the BIA.” Indrawati v. U.S. Att’y
Gen., 779 F.3d 1284, 1297 (11th Cir. 2015) (quotation marks omit-
ted). However, “[u]nadorned, conclusory statements do not satisfy
this requirement.” Id. at 1297. Additionally, the petitioner fails to
exhaust an issue if he did not raise it before the BIA, even if the BIA
addresses that issue sua sponte. Amaya-Artunduaga v. U.S. Att’y
Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006).
                               III.

      Kumar failed to exhaust any challenge to the immigration
judge’s adverse credibility finding because, as the BIA noted, he
USCA11 Case: 21-11132         Date Filed: 12/17/2021      Page: 5 of 6




21-11132                Opinion of the Court                          5

discussed it in only one paragraph and did not explain his assertion
or apply the stated law to the facts of his case. Thus, he did not
provide the BIA with his “argument’s relevant factual underpin-
nings.” Indrawati, 779 F.3d at 1297.
        Even if he properly exhausted the argument, he abandoned
it before this Court because he included a similar paragraph in his
initial brief addressing the issue. In his brief, Kumar only referred
to his own credibility in a subheading and did not relate any of the
facts of the case to the general law or provide any supporting argu-
ments. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (“We have long held that an appellant abandons a
claim when he either makes only passing references to it or raises
it in a perfunctory manner without supporting arguments and au-
thority.”).
       Finally, the immigration judge’s adverse credibility determi-
nation is dispositive of all of Kumar’s claims. We have previously
upheld the denial of CAT relief, asylum, and withholding of re-
moval based on an immigration judge’s adverse credibility deter-
mination and lack of credible evidence. See Lyashchynska v. U.S.
Att’y Gen., 676 F.3d 962, 967-69 (11th Cir. 2012). In so doing, we
stated that “[a] denial of relief . . . can be supported solely by an
adverse credibility determination, especially if the alien fails to pro-
duce corroborating evidence.” Id. at 967. We reasoned that, in such
circumstances, “[t]he record simply fails to compel a conclusion
contrary to that reached by the [Agency].” Id. at 967-68.
USCA11 Case: 21-11132         Date Filed: 12/17/2021      Page: 6 of 6




6                       Opinion of the Court                  21-11132

        Here, the immigration judge determined, and the BIA
agreed, that Kumar was not credible. This finding is dispositive of
all his claims, particularly since he failed to produce any corrobo-
rating evidence. Id. at 967.
                                IV.

       Kumar failed to exhaust his argument regarding the immi-
gration judge’s adverse credibility finding because he did not ex-
plain his assertion or apply the stated law to the facts of his case and
thus did not provide the BIA with his “argument’s relevant factual
underpinnings.” Indrawati, 779 F.3d at 1297. And even if he did ex-
haust that claim he has abandoned it here for the same reason. Be-
cause we lack jurisdiction to review the adverse credibility finding
and that finding is dispositive of all of Kumar’s claims, we need not
address his or the government’s other arguments. Accordingly, we
dismiss his petition.
       PETITION DISMISSED.